



COURT OF APPEAL FOR ONTARIO

CITATION: Dar v. The Yards Corporation, 2019 ONCA 362

DATE: 20190503

DOCKET: C65907

Doherty, Rouleau and Brown JJ.A.

BETWEEN

Mohammad Younas Dar

Plaintiff (Appellant)

and

The Yards Corporation
and Mazhar Hussain

Defendants (Respondent)

Harinder Dhaliwal, for the appellant

Gasper Galati and Dina Peat, for the respondent

Heard: May 2, 2019

On appeal from the judgment of Justice OConnell of the
    Superior Court of Justice, dated August 23, 2018.

APPEAL BOOK ENDORSEMENT

[1]

We defer to the motion judges finding
    that, having regard to the circumstances surrounding the making of the
    agreement and the relationship between the parties, there is nothing that would
    justify a finding of unconscionability.

[2]

Even if the document purporting to
    identify the damages suffered by the respondent (vendor) was properly received
    by the motion judge, it obviously overstated the damages suffered by the
    vendor. However, the damages were nonetheless significant and beyond the mere
    difference in the purchase price. We cannot say that the amount forfeited by
    the appellant (purchaser) under the agreement was out of all proportion to the
    damages suffered. The appellant has not met the criteria laid down in
Redstone
    Enterprises Ltd. v. Simple Technology Inc.
, 2017
    ONCA 282.

[3]

The respondents cross-motion for
    summary judgment was properly granted. The appeal is dismissed. Costs to the respondent
    in the amount of $9,000, inclusive of disbursements and relevant taxes.


